Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pengju Shang on 04/12/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for personalizing offers, comprising:
collecting response data comprising one or more offers made to each of a plurality of users of a platform and one or moreobserved responses, wherein the one or more offers are selected from a group of offer choices;
creating a training dataset comprising the collected response data and one or more features associated with each of the plurality of users;
training a machine learning model using the training dataset, wherein the trained machine learning model , wherein the training comprises:
creating a leaf node based on the training dataset;
obtaining predicted responses based on the leaf node and the one or more features; and
constructing a decision tree based on the one or more features and differences between the predicted responses and the one or more observed responses;
obtaining a plurality of projected profits for the platform using the trained machine learning model, wherein each of the plurality of projected profits corresponds to making one of the group of offer choices to one of the plurality of users; 
constructing an objective function based on the plurality of projected profits, the objective function comprising a plurality of decision variables;
converting the objective function into a dual objective function;
decomposing the dual objective function into a plurality of objectives corresponding to the plurality of users, each of the plurality of objectives comprising a subset of the plurality of decision variables;
parallelly processing the plurality of objectives to determine values of each subset of the plurality of decision variables;
determining the values of the plurality of decision variables based on the values of the each subset; and
determining, based on the  values of the plurality of decision variables, a combination of one or more offers from the group of offer choices for distributing to the plurality of users 

2. (Original) The method of claim 1, wherein: 
the plurality of users comprise online sellers; and 
the one or more features comprise one or more of the following: seller age, seller gender, seller location, time of registration on the platform, transaction volume, and merchandise information.

3. (Currently Amended) The method of claim 1, wherein the creating a training dataset comprises:
generating a plurality of data entries each comprising the one or more features of a corresponding user and one of the one or more offers made to the corresponding user; and 
labeling the plurality of data entries based on the one or moreobserved responses.

4. (Original) The method of claim 1, wherein the group of offer choices comprise: an offer choice representing not making an offer.

5. (Original) The method of claim 1, wherein:
the determined combination of one or more offers from the group of offer choices is a combination with repetition; and
the determined combination comprises N elements, N being the number of the plurality of users.

6. (Original) The method of claim 1, further comprising:
randomly selecting one or more users from the plurality of users; and 
making one or more offers randomly selected from the group of offer choices to the randomly selected one or more users.

7. (Currently Amended) The method of claim 1, wherein:
a number of the plurality of users is N;
a number of in the group of offer choices is M; and
the determining a combination of one or more offers from the group of offer choices for distributing to the plurality of users comprises: solving an optimization to obtain an             
                N
                *
                M
                 
            
        matrix X, each element             
                
                    
                        X
                    
                    
                        i
                        j
                    
                
            
         of X comprising a value indicating a recommendation about making an             
                
                    
                        j
                    
                    
                        t
                        h
                    
                
            
         offer to an             
                
                    
                        i
                    
                    
                        t
                        h
                    
                
            
         user, wherein             
                ∀
                i
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        N
                    
                
                ,
                ∀
                j
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        M
                    
                
                .
            
        

8. (Original) The method of claim 7, wherein: 
the optimization comprises an integer programming model; and 
the each element             
                
                    
                        X
                    
                    
                        i
                        j
                    
                
            
         of X comprises a binary value indicating whether to make the             
                
                    
                        j
                    
                    
                        t
                        h
                    
                
            
         offer to the             
                
                    
                        i
                    
                    
                        t
                        h
                    
                
            
         user.

9. (Currently Amended) The method of claim 1, wherein:
the objective function maximizes a total profit 

10. (Currently Amended) The method of claim 1, wherein: 
the group of 
the combination of one or more offers is subject to one or more bonus rewards for distributing to the plurality of users.

11. (Currently Amended) The method of claim 10, wherein:
the one or more bonus rewards are conditioned on 

12. (Currently Amended) The method of claim 1, wherein:
the combination of one or more offers is subject to 

13. (Currently Amended) A system for personalizing offers, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
collecting response data comprising one or more offers made to each of a plurality of users of a platform and one or moreobserved responses, wherein the one or more offers are selected from a group of offer choices;
creating a training dataset comprising the collected response data and one or more features associated with each of the plurality of users;
training a machine learning model using the training dataset, wherein the trained machine learning model , wherein the training comprises:
creating a leaf node based on the training dataset;
obtaining predicted responses based on the leaf node and the one or more features; and
constructing a decision tree based on the one or more features and differences between the predicted responses and the one or more observed responses;
obtaining a plurality of projected profits for the platform using the trained machine learning model, wherein each of the plurality of projected profits corresponds to making one of the group of  offer choices to one of the plurality of users; 
constructing an objective function based on the plurality of projected profits comprising a plurality of decision variables;
converting the objective function into a dual objective function;
decomposing the dual objective function into a plurality of objectives corresponding to the plurality of users, each of the plurality of objectives comprising a subset of the plurality of decision variables;
parallelly processing the plurality of objectives to determine values of each subset of the plurality of decision variables;
determining the values of the plurality of decision variables based on the values of the each subset; and
determining, based on the  values of the plurality of decision variables, a combination of one or more offers from the group of offer choices for distributing to the plurality of users 

14. (Original) The system of claim 13, wherein:
the plurality of users comprise online sellers; and 
the one or more features comprise one or more of the following: seller age, seller gender, seller location, time of registration on the platform, transaction volume, and merchandise information.

15. (Currently Amended) The system of claim 13, wherein the creating a training dataset comprises:
generating a plurality of data entries each comprising the one or more features of a corresponding user and one of the one or more offers made to the corresponding user; and 
labeling the plurality of data entries based on the one or more observed responses.

16. (Original) The system of claim 13, wherein:
the determined combination of one or more offers from the group of offer choices is a combination with repetition; and
the determined combination comprises N elements, N being the number of the plurality of users.

17. (Currently Amended) The system of claim 13, wherein:
a number of the plurality of users is N;
a number of in the group of offer choices is M; and
the determining one or more offers             
                N
                *
                M
                 
            
        matrix X, each element             
                
                    
                        X
                    
                    
                        i
                        j
                    
                
            
         of X comprising a value indicating a recommendation about making an             
                
                    
                        j
                    
                    
                        t
                        h
                    
                
            
         offer to an             
                
                    
                        i
                    
                    
                        t
                        h
                    
                
            
         user, wherein             
                ∀
                i
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        N
                    
                
                ,
                ∀
                j
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        M
                    
                
            
        .

18. (Currently Amended) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
collecting response data comprising one or more offers made to each of a plurality of users of a platform and one or moreobserved responses, wherein the one or more offers are selected from a group of offer choices;
creating a training dataset comprising the collected response data and one or more features associated with each of the plurality of users;
training a machine learning model using the training dataset, wherein the trained machine learning model , wherein the training comprises:
creating a leaf node based on the training dataset;
obtaining predicted responses based on the leaf node and the one or more features; and 
constructing a decision tree based on the one or more features and differences between the predicted responses and the one or more observed responses;
obtaining a plurality of projected profits for the platform using the trained machine learning model, wherein each of the plurality of projected profits corresponds to making one of the group of offer choices to one of the plurality of users; 
constructing an objective function based on the plurality of projected profits comprising a plurality of decision variables;
converting the objective function into a dual objective function;
decomposing the dual objective function into a plurality of objectives corresponding to the plurality of users, each of the plurality of objectives comprising a subset of the plurality of decision variables;
parallelly processing the plurality of objectives to determine values of each subset of the plurality of decision variables;
determining the values of the plurality of decision variables based on the values of the each subset; and
determining, based on the  values of the plurality of decision variables, a combination of one or more offers from the group of offer choices for distributing to the plurality of users 

19. (Original) The storage medium of claim 18, wherein:
the determined combination of one or more offers from the group of offer choices is a combination with repetition; and
the determined combination comprises N elements, N being the number of the plurality of users.

20. (Currently Amended) The storage medium of claim 18, wherein:
a number of the plurality of users is N;
a number of in the group of offer choices is M; and
the determining one or more offers             
                N
                *
                M
                 
            
        matrix X, each element             
                
                    
                        X
                    
                    
                        i
                        j
                    
                
            
         of X comprising a value indicating a recommendation about making an             
                
                    
                        j
                    
                    
                        t
                        h
                    
                
            
         offer to an             
                
                    
                        i
                    
                    
                        t
                        h
                    
                
            
         user, wherein             
                ∀
                i
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        N
                    
                
                ,
                ∀
                j
                ∈
                
                    
                        1
                        ,
                        …
                        ,
                        M
                    
                
            
        .
	Claims 1-20 are allowable over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621